Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 19 March 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In the instant case, claim 1 is amended to require determining the antigen specificity of the T cell based on the ratio of first and second barcodes.
Claim 2, which depends from claim 1, recites identifying the copy number of the first and second barcodes to determine the ratio of these distinct barcodes.
Claim 3, which ultimately depends from 1, recite the ratio determined in claim 2 corresponds to the antigen specificity.
 Therefore, claim 3 is not further limiting of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Heath et al., Scholler et al., Lee et al. and Xie et al.
Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (US20170003288) in view of Scholler et al. (US20110236411); Lee et al. (US20140272976) and Xie et al. (US20180030533; published 01 February 2018).
Heath et al. teach methods comprising contacting T cells with antigen complexes comprising a nanoparticle coupled with an MHC molecule complexed with an antigen peptide; a label, i.e. fluorophore, and a barcode, i.e. coding region, wherein antigen peptides of the nanoparticle bind to a specific marker on individual T-cells; separating the selected population  each of the antigen complexes has a different antigen peptide and different polynucleotide detection tag than any other of the antigen complexes in the plurality of antigen complexes as in para 0007, pg. 1;  para 0006-0010, pg. 1-2; complex of a T cell having a T cell receptor epitope that binds to an antigen peptide in a barcoded nanoparticle antigen-MHC complex. Accordingly, with the paired T cells separated in the cell trapping device, the coding regions (barcodes) of the paired antigen-MHC complex are identified in situ to determine the sequence of the cognate peptide antigen. Accordingly, each coding region is read starting with coding region 1. All possible complementary polynucleotide sequences for coding region 1 are linked to a distinguishable fluorescent dye as in para 0064, pg. 7; para 0061-0065, pg. 7-8; dyes cy3; cy5 and Alex 488 as in para 0090,pg. 17).
 Heath et al. also teach their barcoded particles comprise MHC I molecules comprising alpha chains, which are encoded by an HLA gene, and beta-2 microglobulin chains (e.g. para 0006, pg. 1; para 0045, pg. 4; para 0051, pg. 5).
Heath et al. teach a preferred embodiment of nanoparticles comprising 4 MHC molecules, each MHC molecule bound with an antigen peptide (e.g. In some embodiments of the present invention, the recombinant MHC molecule is a tetramer complex of four MHC molecules each loaded with the same candidate antigen peptide as in para 0055, pg. 6; Fig. 3).
Heath et al. teach amplification and sequencing of the barcoded tag associated with T cell (e.g. para 0068, pg. 8).
Furthermore, Heath et al. teach their method comprises analysis of multiple neoantigens for different cell populations using barcoded and labeled antigen complex particles 4 CD8+ PBMCs. Heath et al. teach their method determines antigen specificity of individual cell populations based on this data (e.g. para 0073-0074, pg. 14; Fig. 14B and 16).
 Therefore, Heath et al. render obvious the limitations: method for determining antigen specificity of a T cell comprising: a. contacting a sample with a plurality of particle sets, i. wherein each particle of each set comprises three polypeptides comprising an antigen peptide and ii.  wherein each particle of each set comprises an operably associated barcode, and at least one identifying label;  iii. wherein the sample comprises T cells; and iv. wherein contacting comprises providing conditions suitable for the T cells to bind to antigen peptides;  b. isolating a T cell from the sample; c. identifying the barcodes of the particles bound to the isolated T cell and e. determining the antigen specificity of the T cell as recited in claim 1.
Furthermore, as Heath et al. teach analysis of multiple neoantigens using a plurality of antigen complex particles(e.g. Examples 2 and 3; pg. 8-14; Fig. 14B and 16), they render obvious the limitation: wherein each particle set comprises two or more barcodes, wherein each barcode is associated with the identity of the antigen peptide as recited in claim 6. 
	As Heath et al. teach amplification and sequencing of the barcoded tag associated with T cell (e.g. para 0068, pg. 8), they render obvious the limitation: wherein the identifying the barcode comprises a PCR assay, and a sequencing assay as required by claim 7.
Furthermore, as Heath et al. teach sequencing the barcoded tag associated with T cell (e.g. para 0068,pg. 8), they render obvious the limitations: wherein the identifying the barcode comprises determining the sequence of each barcode as recited in claim 8. 
 wherein the identifying the barcode comprises determining the sequence and copy number of each barcode as recited in claim 9.
Furthermore, as Heath et al. teach fluorescent labels (e.g. para 0007-0010, pg. 1-2; para 0061-0065,pg. 7-8), they render obvious the limitations: wherein the identifying label is a fluorophore as recited in claim 10.
As Heath et al. teach analysis comprising detection of neoantigens, they render obvious claim 12.
As Heath et al. teach their particle complexes comprise recombinant MHC I molecules comprising alpha chains encoded by HLA gene and beta-2 microglobulin chains (e.g. para 0051, pg. 5; Table 7, pg. 21), they render obvious claims 13 and 15.
Heath et al. teach streptavidin coated beads which are magnetic or polystyrene (e.g. para 0066, pg. 8; Example 14, pg. 16; claim 6). Therefore, they render obvious claims 16 and 17.
As noted above, Heath et al. teach a preferred embodiment of nanoparticles comprising 4 MHC molecules (e.g. In some embodiments of the present invention, the recombinant MHC molecule is a tetramer complex of four MHC molecules each loaded with the same candidate antigen peptide as in para 0055, pg. 6; Fig. 3).
 However, Heath et al. do not disclose other embodiments of MHC multimers associated with a particle which would meet the requirements of a particle consisting of three polypeptides comprising an antigen peptide as recited in claim 1.
4 CD8+ PBMCs. Furthermore, they teach including antigen controls in their analyses, i.e. the transcripts of neoantigen numbers 3, 5, 11, 26, 31, 34, 36, 37, 46 and 48, MART-1, MHC-J (e.g. para 0072-0074, pg. 8-14; Fig. 14B and 16).
However, they do not expressly teach relative ratios of barcodes as required by claim 1.
Prior to the effective filing date of the claimed invention, Scholler et al. teach MHC multimers associated with a solid support are known in the art. Specifically, Scholler et al. teach MHC multimers comprising a trimer of MHC molecules, i.e. three MHC molecules associated to a multimerization domain, such as a bead (e.g. para 0306, pg. 16; The stabilization of the dimer will in most cases also stabilize the trimeric MRC-peptide complex as para 0410, pg. 21; multimers comprise MHC complexes bound to beads as in para 0110, pg. 6; multimerization domains with different molecular weights as in para 0452-0457; beads as in para 0463-0464, pg. 24).
Furthermore, Scholler et al. teach the MHC molecules of the multimers are complexed with antigenic peptides (e.g. para 0011, pg. 1; para 0094, pg. 5; para 0206, pg. 10; para 1656-1657, pg. 68; Fig. 1).
Furthermore, Scholler et al. teach the multimers comprise MHC I molecules comprising alpha or beta chains, which are encoded by an HLA gene, and beta-2 microglobulin chains (e.g. para 1786, pg. 74; para 1793, pg. 74; para 1795, pg. 75).

Furthermore, they teach working examples of using trimeric MHC compounds to assay T cells (e.g. identify specific subsets of T cells as in para 0027, pg. 2-3; Examples 9 and 10, pg. 74-75).
Therefore, Scholler et al. render obvious claims 10 and 11.
Furthermore, as Scholler et al. teach different types of antigenic peptides are complexed with the MHC molecules of their multimers (e.g. viral peptides, cancer peptides and bacterial peptides as in para 0011, pg. 1; para 0621-0629, pg. 34), they render obvious claim 12.
Furthermore, as Scholler et al. teach their particle complexes comprise recombinant MHC I molecules comprising alpha or beta chains encoded by HLA gene and beta-2 microglobulin chains (e.g. para 0093, pg. 5; para 0219, pg. 11; para 0223-0224, pg. 12; para 0492, pg. 27; para 1786, pg. 74; para 1793,pg. 74; para 1795, pg. 75), they render claim 13 obvious.
Furthermore, as Scholler et al. teach the MHC complexes of their compounds comprise peptides coded by HLA genes (e.g. para 0223-0224, pg. 12; Fig. 3), they render claim 15 obvious.
Furthermore, as Scholler et al. teach multimerization domains composed of dextran polymer or polystyrene (e.g. para 0452-0457; beads as in para 0463-0464, pg. 24), they render claim 16 obvious.
claim 17 obvious.
As both Heath et al. and Scholler et al. teach methods of T cell identification comprising providing fluorescently labelled particles comprising multiple MHC complexes and contacting T cells with these MHC multimers, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Heath et al. comprising providing particle sets, each particle comprising a barcode sequence and multiple MHC complexes to include modifying  the barcoded labelled particle of Heath by attaching only three MHC polypeptide complexes to  form trimeric MHC compounds as taught by Scholler et al. because Scholler et al. teach trimeric MHC bead compounds are stable diagnostic tools (e.g. para 0410, pg. 21) that can be used to identify specific subsets of  T cells (e.g. para 0027, pg. 2-3).
 Furthermore, a skilled artisan would appreciate that providing trimeric MHC bead compounds as taught by Scholler et al. is a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising detecting T cells.
Therefore, as Scholler et al. render obvious the requirement of providing a particle that consists of three polypeptides comprising an antigen peptide, the combined teachings of Heath et al. and Scholler et al. render obvious the limitations: a method for determining antigen specificity of a T cell comprising: a. contacting a sample with a plurality of particle sets, i.    wherein each particle of each set consists of three polypeptides comprising an antigen 
iv. wherein contacting comprises providing conditions suitable for the T cells to bind to antigen peptides;  b. isolating a T cell from the sample; c. identifying the barcodes of the particles bound to the isolated T cell and e. determining the antigen specificity of the T cell as recited in claim 1.
Therefore, the combined teachings of Heath et al. and Scholler et al. render obvious a method for determining antigen specificity of a T cell population comprising using antigen complex particle sets, wherein each particle consists of three polypeptides comprising an antigen peptide.
 However, the combined teachings of Heath et al. and Scholler et al. do not expressly teach relative ratios of individual distinct barcodes associated as recited in claim 1.
	 Prior to the effective filing date of the claimed invention, Lee et al. teach detection of T cell population using particle sets, each set comprising a unique nucleic acid probe, i.e. barcode. Furthermore, they teach probe detection that is calculated as a ratio of the detected quantity of different probes is known in the art (e.g. para 0013, pg. 2; para 23-29,pg. 3; para 0050, pg. 6; para 0071, pg. 8). 	
Furthermore, they teach a fluorescent dye, such as phycoerythrin (PE), is associated with their particles (e.g. para 0017, pg. 2; para 0042, pg. 5; para 0085,pg. 9).
Regarding determining ratios of individual distinct barcodes as required by claim 1:
 Prior to the effective filing date of the claimed invention, Xie et al. teach determining barcode ratios of individual distinct barcodes based on copy number is known in the art (e.g. 
Therefore, as both Lee et al. and Xie et al. teach determining ratios of barcodes, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teaching of Lee et al. comprising determining ratios of particle-bound barcodes to include determining relative ratios between individual distinct barcodes based on copy number as taught by Xie et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising determining the relative abundance of an individual barcode.
Furthermore, as noted above, Heath et al. teach their method comprises analysis of multiple neoantigens for different cell populations using barcoded and labeled antigen complex particles and calculation of the relative abundance of each neoantigen in each population, i.e. expressed as number of detected markers per 2000 CD8+ TILs or 104 CD8+ PBMCs. Heath et al. teach their method determines antigen specificity of individual cell populations based on this data (e.g. para 0073-0074, pg. 14; Fig. 14B and 16).
 Like Heath et al. and Scholler et al., Lee et al. teach methods comprising using labelled particles sets to assay T cells.

 	Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Heath et al. and Scholler et al. comprising representing data of barcodes as percentages of total cell population  to include representing data as ratios of detected particle-bound barcodes, wherein relative ratios between individual distinct barcodes is based on copy number as taught by the combined teachings of Lee et al. and Xie et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable result of a method for determining antigen specificity of a T cell.
Therefore, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. render obvious the limitation:  determining a ratio of distinct first and second barcodes as recited in step (d) of claim 1.
Furthermore, as both Heath et al. and Lee et al. teach identification of specific antigens in a cell population using particle sets comprising unique identifier sequences and the combined teachings of Lee et al. and Xie et al. render obvious representing data as ratios of particle-bound barcodes, wherein relative ratios between individual distinct barcodes is based on copy number, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. render obvious the limitation: determining the antigen specificity of the T cell based on the ratio of first and second barcodes as recited in step (e) of claim 1.
claim 2.
Therefore, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. render obvious the limitation: wherein the ratio of the barcode corresponds to the antigen specificity of the isolated T cell as recited in claim 3.
Furthermore, Heath et al. teach setting a threshold of 5 cells above which the identification of a T cell is statistically significant (e.g. para 0034, pg. 3; para 0073-0074, pg. 14).
 Therefore, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. render obvious the limitations: wherein the isolated T cell is identified as an antigen-specific T cell if the ratio of the first barcode is above a threshold as recited in claim 4.
Therefore, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. render obvious the limitations: wherein the threshold is at least or greater than 2, 3, 4, 5, 2-5, 3-6, 4-7, and 5-8 as recited in claim 5. 

Heath et al., Scholler et al., Lee et al., Xie et al. and Seidell III et al. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heath et al., Scholler et al., Lee et al. and Xie et al.,  as applied to claims 1-13 and 15-17 above, and further in view of Seidell III et al. (US20170176435).
	The teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. as applied in the rejection above are incorporated in this rejection.

 Furthermore, Heath et al. teach nanoparticles coupled with an antigen peptide, a label, i.e. fluorophore, and a barcode, i.e. coding region (e.g. para 0006-0010, pg. 1-2; para 0061-0065, pg. 7-8). 
Furthermore, as noted above, both Heath et al. and Scholler et al. teach particle associated MHC multimers comprising a complex of MHC I molecules comprising alpha chains, which are encoded by an HLA gene, and beta-2 microglobulin chains are known in the art.
 However the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. do not expressly teach claim 14.
 Prior to the effective filing date of the claimed invention, Seidell III et al. also teach a method of selecting a T cell population of interest based on binding to specific candidate epitopes, i.e. antigen peptides (e.g. para 0048, pg. 5-6; para 0177,pg. 15). Furthermore, Seidell III et al. teach candidate epitopes are expressed in a fusion protein derived from a construct comprising a candidate epitope sequence , a B2M sequence and an HLA sequence (e.g. para 0049,pg. 6; para 0178,pg. 15-16; Fig. 2).
 Therefore, Seidell III et al. render obvious the limitation: method of claim 13, wherein the polypeptide comprises, in an amino to carboxyl terminus orientation, the antigen peptide, the 2M peptide, and the HLA peptide as recited in claim 14.
2M peptide and an HLA peptide  to include presenting these peptides as a fusion protein as taught by Seidell III et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for determining antigen specificity of a T cell.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16/347,559
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45 and 48-50 of copending Application No. 16/347,559 in view of Heath et al. (US20170003288), Scholler et al. (US20110236411), Lee et al. 
	In the instant case, claims 45 and 48-50 of copending Application No. 16/347,559 recite a method comprising contacting T cell populations with particle sets comprising barcodes and MHC-antigen complexes; isolating paired T cells and sequencing the barcode to determine antigen specificity of a single T cell.
	However, claims 45 and 48-50 of copending Application No. 16/347,559  do not expressly teach their particle sets include labels, wherein each particle consists of three polypeptides  comprising an antigen peptide, or that the isolated T cell populations are identified by ratios of barcodes.
 	However, these features are known in the art. As noted in the current rejections, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. render obvious claims 1-13 and 15-17. Furthermore, the combined teachings of Heath et al., Scholler et al., Lee et al., Xie et al. and Seidell III et al. render obvious claim 14.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 45 and 48-50 of copending Application No. 16/347,559  to include the teachings of Heath et al., Scholler et al., Lee et al., Xie et al. and  Seidell III et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for determining antigen specificity of a T cell.
This is a provisional nonstatutory double patenting rejection.
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments in reference to the new limitations in claim 1, it is noted that the teaching of Lee et al. is relied upon for the requirement of providing ratios of particle-bound barcodes and the teaching of Xie et al. is relied upon for the requirement of determining the ratios of individual distinct barcodes.
 Therefore, these combined teachings are applied to meet the requirements of amended claim 1.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639